Citation Nr: 1619799	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In Board decisions dated August 2014 and August 2015, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) most recently continued the previous denial in a February 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his tinnitus which was caused by the medication prescribed to treat a service-connected disability.


CONCLUSION OF LAW

Tinnitus is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.
In this matter, the Veteran contends that he incurred tinnitus due to noise exposure during his military service.  He has alternatively asserted that his tinnitus is caused by medications prescribed to treat his service-connected disabilities.  See the Appellant Brief dated July 2015.

Service treatment records (STRs) are negative for diagnoses or complaints associated with tinnitus.  Notably, a DD Form 214 shows that the Veteran served in the Vietnam War as a light weapons infantryman and was in receipt of the Combat Infantry Badge among other awards and decorations.  Thus, the Veteran has provided credible evidence identifying significant combat noise exposure in service.  To this end, the Board notes that he is service-connected for bilateral hearing loss.

The Veteran was afforded a VA audiology examination in October 2009 at which time the examiner reported that the Veteran denied current complaints of tinnitus.  In his April 2010 notice of disagreement (NOD), the Veteran questioned the adequacy of this examination, stating that the examiner did not ask him when his tinnitus began.  The Veteran was afforded another examination in November 2011.  At that time, the Veteran reported recurrent tinnitus for "quite a while," more than five years.  The examiner found that she was unable to render an etiology opinion as to the Veteran's tinnitus without resorting to mere speculation.

The Veteran was afforded a VA medical opinion in September 2014 to address the claimed tinnitus.  The examiner reviewed the Veteran's entire claims file, and concluded that the claimed tinnitus "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the "Veteran was initially evaluated for [compensation and pension] hearing test in October 2009 when he was diagnosed with a bilateral sensorineural hearing loss."  The examiner further opined that the "Veteran has several other contributing factors to tinnitus including medications known to be consistent with tinnitus (even back to his first exam at this VA facility in 2006), occupational noise exposure (heavy equipment operator) and recreational noise exposure (hunting with no hearing protection as documented in 2009 C & P hearing test)."
The September 2014 VA examiner suggested that the Veteran's tinnitus could potentially be due to his prescribed medications.  However, the examiner did not identify the medications the Veteran is prescribed which may cause tinnitus.  The matter was therefore remanded in August 2015 in order to afford the Veteran a clarifying medical opinion.  The examiner was to identify which medications the Veteran is prescribed that cause tinnitus.  The examiner was further instructed to indicate whether any of the identified medications are prescribed to treat the Veteran's service-connected disabilities to include ischemic heart disease, bilateral hearing loss, post-meniscectomy with relaxed anterior cruciate ligament of the left knee, instability of the left knee, chondromalacia patella of the right knee, and/or instability of the right knee.

Pursuant to the August 2015 Board Remand, a VA medical opinion was obtained in November 2015, at which time the examiner indicated that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner reiterated his previous September 2014 rationale.  He reported that "[i]n the Veteran's medical records here back to 2006 to current, his medication list includes several mediations known to be consistent with tinnitus."  The examiner also noted that the Veteran had several other potential contributing factors to tinnitus including occupational and recreational noise exposure, which was reported by the Veteran at VA examinations conducted in 2009 and 2011.  The examiner then stated that "[d]ue to the Veteran having SEVERAL potential etiologies of tinnitus, there is no scientific way to determine which would be the most contributing factor to his tinnitus."

In the November 2015 VA addendum opinion, the examiner reiterated the possibility that medications which the Veteran is currently prescribed cause or contribute to his tinnitus.  However, the examiner failed to identify which of the Veteran's prescribed medications cause tinnitus.  Accordingly, the November 2015 VA addendum opinion is not probative as to the question of whether any prescribed medication, referenced by the September 2014 VA examiner, are used to treat a service-connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The November 2015 VA addendum opinion is therefore of little probative value.

With regard to the inferences in the record suggesting that a medication prescribed to treat one of the Veteran's service-connected disabilities causes or aggravates his claimed tinnitus, the Board notes that "[t]innitus is most commonly due to abnormalities within the auditory system, often with unexplained etiology, but may be associated with sensorineural hearing loss, ototoxic medications, infection, vascular ischemia, or acoustic neuroma."  See Elizabeth A Dinces, MD, Etiology and Diagnosis of Tinnitus, UPTODATE (Dec. 28, 2012).  Crucially, the evidence of record implies of a connection between the Veteran's tinnitus and a medication prescribed to treat his service-connected disabilities.  See 38 C.F.R. § 3.310 (2015); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Accordingly, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus is caused or aggravated by a medication prescribed to treat a service-connected disability.  Thus, the benefit-of-the-doubt rule is for application as to this claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Consequently, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for tinnitus.  38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


